Case 1:17-cv-00286-JFB Document 280 Filed 10/27/20 Page 1 of 3 PageID #: 3466




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    HELENA DUPONT WRIGHT, JAMES
    MILLS, JOSEPH WRIGHT, and T.
    KIMBERLY WILLIAMS,

                 Plaintiffs/Counter-Defendants,

           vs.

    ELTON CORPORATION, GREGORY                                       C.A. NO. 17-286-JFB
    FIELDS, FIRST REPUBLIC TRUST
    COMPANY OF DELAWARE LLC, and M.C.
    DUPONT CLARK EMPLOYEES PENSION
    TRUST,                                                      MEMORANDUM AND ORDER


                  Defendants/Counter Claimants/
                  Third-Party Plaintiffs,

           vs.

    JAMES B. WYETH, Solely as Executor and
    Personal Representative of the Estate of
    Phyllis M. Wyeth, MARY MILLS ABEL
    SMITH, CHRISTOPHER T. DUPONT, and
    MICHAEL DUPONT,

                  Third-Party Defendants.




          This matter is before the Court on defendant’s motion, D.I. 212, for Clarification

and, in the Alternative, to Stay Order Determining Trust is Governed by ERISA 1 regarding

this Court’s Memorandum and Order, D.I. 132.2                   Defendant, First Republic Trust

Company of Delaware (hereinafter First Republic), requests clarification regarding a

Memorandum and Order (M&O) issued by this Court determining that the Mary


1
    Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.
2
    For a review of the facts and background in this case, see D.I. 132, at 2-7.

                                                    1
Case 1:17-cv-00286-JFB Document 280 Filed 10/27/20 Page 2 of 3 PageID #: 3467




Chichester duPont Trust is governed by ERISA. D.I. 132 at 14. In particular, First

Republic argues that the M&O does not direct the trustee to currently operate and manage

the trust. Further, First Republic argues that the Court did not define the Trust as a benefit

plan but as a contribution plan. Finally, First Republic contends that the Court has defined

this plan as a single ERISA plan.

       The defendants and third party defendants requested permission to appeal to the

Third Circuit Court of Appeals asking the Court to (i) to enter final judgment on the Court’s

determination that the Trust was governed by ERISA pursuant to Fed. R. Civ. P. 54(b),

(ii) sever the claim, and (iii) certify an interlocutory appeal of the Order. The Court denied

each of these requests. D.I. 134, motion, and D.I. 176, Memorandum and Order. Further,

First Republic asks now, and previously asked, for a successor trustee and contend they

cannot find any trustee to manage this trust. D.I. 212 at ¶ 4 and D.I. 184. First Republic

also argues that the Trust does not comply with the numerous IRS rules for trusts under

ERISA. D.I. 212, at 3-5.

       Plaintiff argues that this motion is meritless and should be denied. Further, plaintiff

contends that this Court has already denied defendants’ motions asking the court to enter

final judgment; sever the claims; and certify an interlocutory appeal. D.I. 176 at 12. The

Court also stated, with regard to appointment of a successor trustee, “First Republic’s

motion for the appointment of a successor trustee is denied because First Republic must

provide a ‘suitable and trustworthy replacement’ before it can resign and has failed to do

so.” D.I. 200, p. 4 and p. 2, n. 4; and D.I. 176-7-12.

       The Court will deny the motion. First Republic is making the same arguments in

this motion as discussed in the Court’s previous M&O’s. Again, it appears that First



                                              2
Case 1:17-cv-00286-JFB Document 280 Filed 10/27/20 Page 3 of 3 PageID #: 3468




Republic is attempting to abdicate any responsibility to operate the trust in compliance

with the law. First Republic as basically asking the Court to re-visit its previous rulings in

D.I. 132 and D.I. 176 and D.I. 200. The Court was very specific in its findings in these

Memorandums and Orders.

       The Court has carefully reviewed First Republic’s motion and declines to grant the

requested relief.

       THEREFORE, IT IS ORDERED that First Republic Trust Company of Delaware

LLC’s motion for clarification and/or to stay, D.I. 212, is denied.



       Dated this 27th day of October, 2020.


                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              3
